Citation Nr: 1200336	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  10-03 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for Meniere's syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1988 to June 1992.        He later served in the Oklahoma National Guard, including periods when recalled to active duty from October 2002 to August 2003, September to October 2005, and March 2006 to August 2008.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which in pertinent part, denied the benefit sought on appeal.

In March 2011, the Veteran testified at a videoconference hearing before the undersigned, a transcript of which is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board finds that on evaluation of the evidence, there is still a need for further inquiry into the Veteran's current medical status and whether he manifests the claimed disorder.

The Veteran underwent VA Compensation and Pension examination in         October 2008 by a physician for evaluation of the ear, nose and throat. He then reported a history of Meniere's disease for the left ear, describing intermittent balance spells that lasted five to ten seconds once a week, and provoked by hot weather. He was no longer having problems of fluctuating hearing loss, but had some constant pressure in his ears and the left side of his face was flushed. There was some intermittent sharp stabbing otalgia in the left ear. A separate audiological evaluation was completed, which showed on audiometric air conduction, pure tone thresholds in decibels as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
25
LEFT
35
30
25
25
20

Upon audiometric bone conduction, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
30
LEFT
40
30
30
30
20

Speech audiometry revealed speech recognition ability of 100 percent bilaterally. 

Based on the foregoing, the VA examiner determined that with regard to the claimed condition of Meniere's disease in the left ear, he was unable to make a diagnosis. According to the examiner, the Veteran did not have hearing loss.           He also had not had an electronystagmography (ENG), and an ENG would need to be performed in order to determine whether or not there was any sort of peripheral weakness in the left ear. The physician noted that the Veteran did have bilateral constant tinnitus but no hearing loss. 

In an examination addendum dated that same month are provided the results of a VA ENG study, indicating an "abnormal study consistent with non-localizing pathology," but further showing what the VA examiner characterized as                 "no Meniere's disease in the left ear based on the ENG." 

At this stage, the Board recognizes that a VA examination at least to the extent supported by the ENG study does not yet substantiate any diagnosis of Meniere's syndrome. However, the Board has some concern as to the accuracy of the examiner's underlying finding regarding hearing loss, as a known symptom of Meniere's disease. The audiometric test results taken from the October 2008 VA examiner show impairment either at or near the level defined as hearing loss for  VA purposes under 38 C.F.R. § 3.385 (depending upon which set of results is referenced). Also, review of the Veteran's service treatment records (STRs) from just one year earlier already reflect a November 2007 in-service diagnosis of early Meniere's disease, left ear. The Board is therefore returning this case for a supplemental opinion from the October 2008 VA examiner on the subject of diagnosis of the Veteran which takes into account this pertinent medical information. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R.         § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should return the claims folder to the VA examiner who conducted the VA examination of October 2008, and request a supplemental opinion.       All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner is requested to again address the presence of a clinical diagnosis of Meniere's syndrome in light of the following considerations: 1) the Veteran's audiometric findings obtained from the October 2008 VA examination meet the VA legal criteria for a hearing loss disability under  38 C.F.R. § 3.385; and 2) the Veteran was diagnosed        in service with early Meniere's syndrome in the left ear  as recently as November 2007. 

Provided that upon further reflection and consideration of the evidence the current diagnosis is revised to one of Meniere's syndrome, then please opine as to whether this disorder is at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's military service. 


The VA examiner is reminded of the need to provide a complete and thorough rationale for all conclusions reached. Provided that the October 2008 examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination by an examiner who has not seen him previously, and that addresses the inquiries       set forth above regarding the disability claimed.

2. The RO/AMC should then review the claims file.           If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.       If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to           the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

